DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2004/0155819 A1).
As to claim 1, Martin teaches an antenna comprising: 
a first enclosure (one panel of the plurality of panels 22, Fig. 1B); 
a first antenna column (28, Fig. 1A-1B) that includes a first plurality of radiating elements; 
a second enclosure (a second one of the plurality of panels 22, Fig. 1B) that is connected to the first enclosure so that the antenna forms a perimeter (as seen in Fig. 1B) about a central opening (mounting tube S, Fig. 1B); 

a first radio frequency ("RF") port (104, Fig. 1C) extending from the first enclosure (24, Fig. 1C); and 
a power divider (32, Fig. 1A-1B) within the first enclosure (i.e. circuit board 32 is fixed to film substrate 24, Fig. 1C, which represents one of the plurality of panels 22) that is coupled to the first RF port (104, Fig. 1C); 
wherein a first output of the power divider (32, Fig. 1A) is coupled to at least some of the first plurality of radiating elements and a second output of the power divider is coupled to at least some of the second plurality of radiating elements (“Each panel section 22 includes a directional antenna shown in FIG. 1A as an array of antenna elements 28, which can be in the form of conductive patches, microstrip elements or probe fed aperture elements that are arranged in columns connected by conductors (or electrical connections) 30 to a circuit board (or transition board) 32,” [0100]). 
As to claim 5, Martin teaches the first plurality of radiating elements includes radiating elements that are configured to operate in a first frequency band and radiating elements that are configured to operate in a second frequency band that is different from the first frequency band (“the plurality of directional antennas may be arranged to operate at a first range of frequencies and said second plurality of directional antennas may be arranged to operate at a second range of frequencies,” [0059]). 
As to claim 6, Martin teaches a third antenna column (another antenna array of the plurality of antenna arrays 28, Fig. 1A) that includes a third plurality of radiating elements. 
As to claim 7, Martin teaches at least some of the third plurality of radiating elements (28, Fig. 1A) are coupled to the power divider (32, Fig. 1A). 
As to claim 8, Martin teaches the antenna is a small cell antenna (“distributed wireless communication network,” [0021]). 
As to claim 10, Martin teaches a first downtilt adjuster member that is configured to adjust a downtilt of the first antenna column (“the multiple beam antenna may have individually controlled downtilt on each of the beams,” [0125]). 
As to claim 11, Martin teaches a second downtilt adjuster member that is configured to adjust a downtilt of the second antenna column (“the multiple beam antenna may have individually controlled downtilt on each of the beams,” [0125]).
As to claim 12, Martin teaches the first RF port is connected to the power divider via a cable (“Power and other connections to the antenna (e.g. Ethernet cables) may run up the centre mounting tube S. These connections may connect to the circuit board 32, the internal electronics 23 or other components within the antenna 20,” [0102]).
As to claim 13, Martin teaches the antenna configured to radiate one or more quasi-omnidirectional antenna patterns (“omni-directional transmission,” [0021]). 
As to claim 14, Martin teaches a small cell antenna comprising: 
a plurality of interconnected enclosures (“plurality of panel sections,” [0097], 22, Fig. 1B) that encircle a pole (“mounting tube S,” Fig. 1B) and that are mounted to the pole via a mounting bracket (“mounting brackets,” [0102]), where each enclosure (22, Fig. 1B) includes an antenna column (28, Fig. 1A) that includes a plurality of radiating elements (“array of antenna elements 28,” [0100]); 

a power divider (32, Fig. 1C) within the first enclosure (23, Fig. 1C) that is coupled to the first RF port (104, Fig. 1A); wherein the power divider (32, Fig. 1A) is coupled to the antenna column (28, Fig. 1A) in each of the interconnected enclosures (22, 24, Fig. 1A). 
As to claim 15, Martin teaches the antenna configured to radiate one or more quasi-omnidirectional antenna patterns (“omni-directional transmission,” [0021]). 
As to claim 16, Martin teaches the radiating elements includes radiating elements that are configured to operate in a first frequency band and radiating elements that are configured to operate in a second frequency band that is different from the first frequency band (“the plurality of directional antennas may be arranged to operate at a first range of frequencies and said second plurality of directional antennas may be arranged to operate at a second range of frequencies,” [0059]).. 
As to claim 17, Martin teaches a first downtilt adjuster member that is configured to adjust a downtilt of the antenna column of the first enclosure (“the multiple beam antenna may have individually controlled downtilt on each of the beams,” [0125]). 
As to claim 18, Martin teaches the first RF port is connected to the power divider (32, Fig. 1B) via a cable (104, Fig. 1C, “Power and other connections to the antenna (e.g. Ethernet cables) may run up the centre mounting tube S. These connections may connect to the circuit board 32, the internal electronics 23 or other components within the antenna 20,” [0102]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2004/0155819 A1) in view of Steenbuck (US 6,111,553).
As to claim 2, Martin does not explicitly teach a mounting bracket that has an adjustable internal diameter. 
Steenbuck teaches a mounting bracket that has an adjustable internal diameter (“adjustable antenna bracket 10 comprises three horizontally disposed rings 20, three vertically disposed pipes 30, a top plate 40, and six adjustable mounting or brace assemblies 50 (best seen in FIG. 4), which together define a framework attachable to the top of a utility pole and to which are attachable antennas 14,” col. 4, line 66 – col. 5, line 4).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Martin by providing a mounting bracket with an adjustable internal diameter, as taught by Steenbuck. One of ordinary skill in the art would have been motivated to make the modification so that the antenna device can be conveniently mounted to different poles of varying diameter.
As to claim 3, Martin does not teach a hose clamp that is configured to mount the antenna onto a support structure extending through the central opening. 
Steenbuck teaches a hose clamp that is configured to mount the antenna onto a support structure extending through the central opening (“adjustable antenna bracket 10 comprises three horizontally disposed rings 20, three vertically disposed pipes 30, a top plate 40, and six adjustable mounting or brace assemblies 50 (best seen in FIG. 4), which together define a framework attachable to the top of a utility pole and to which are attachable antennas 14,” col. 4, line 66 – col. 5, line 4).

As to claim 4, Martin teaches the support structure is a utility pole (“the antenna 20 is maintained in proper orientation by suitable infrastructure (not shown), including but not limited to poles, posts, walls, mounting brackets, trees and signs,” [0102]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2004/0155819 A1) in view of Hendrix et al. (US 2015/0057047 A1),
As to claim 9, Martin does not teach the first enclosure comprises a first radome and the second enclosure comprises a second radome. 
Hendrix teaches a first enclosure comprises a first radome and a second enclosure comprises a second radome (20, Fig. 2A-D).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Martin by providing the first radome and the second radome for each of the panels of Martin, as taught by Hendrix. One of ordinary skill in the art would have been motivated to make the modification to provide protective for the antenna arrays, wherein the first and second radomes would be more easily removed, so that repairs may be easily made to the antenna arrays.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845